An attempt is now made to prove by parol evidence that certain entries which are presumed to exist never had an existence. This, in my opinion, cannot be done. If, by the ravages of war, fire, or other casualty, the entry books, which are considered as public records, should be destroyed, and parol evidence could be received to show either the contents of the entries, or that none such ever existed, with a view of destroying the validity of a State grant or patent, what would be the situation of society? whose rights would be safe? The precedent would be of most dangerous tendency, and ought not to be established. This evidence must be rejected.
The jury found a verdict for the defendant. In the course of the trial the counsel for the plaintiff filed a bill of exceptions to the opinion of the Court, with a view, as stated, of carrying up the cause by writ of error to the Supreme Court of the United States.
NOTE. — The facts of this case will more fully appearante, page 118. — ED.
 *Page 1